971 F.2d 767
297 U.S.App.D.C. 304
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America,v.Henry W. VINSON, Appellant.UNITED STATES of America,v.Robert A. CHAMBERS, Appellant.
Nos. 91-3168, 91-3169.
United States Court of Appeals, District of Columbia Circuit.
July 20, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and KAREN LECRAFT HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These consolidated cases were considered on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.   The arguments have been accorded full consideration by the court and occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   For the reasons stated in the accompanying memorandum, it is


2
ORDERED and ADJUDGED that the judgments of the district court be affirmed.


3
The clerk is directed to withhold issuance of the mandates herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.